           Case 5:20-cv-07039-NC Document 10 Filed 12/23/20 Page 1 of 4

                                                                               Dec 23 2020

 1
 2
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT FOR THE
 9                       NORTHERN DISTRICT OF CALIFORNIA
10
     PHILIP CIZDZIEL and NGUYET                       )   CASE NO. 5:20-cv-07039-NC
11   NGUYEN,                                          )
                                                      )
12                    Plaintiffs,                     )   ORDER DISMISSING
                                                      )   ACTION WITH PREJUDICE
13                                                    )
     Vs.                                              )   [FRCP, Rule 41(a)]
14                                                    )
                                                      )
15   TRAVELERS COMMERCIAL                             )
     INSURANCE COMPANY,                               )
16   TRAVELERS, and DOES 1through 100,                )
     inclusive,                                       )   Complaint Filed: May 22, 2020
17                                                    )   Case Removed: October 8,
                      Defendants.                     )   2020
18                                                    )
                                                      )
19                                                    )
                                                      )
20
21
22           Pursuant to the parties’ Stipulation for Dismissal of Action with Prejudice,
23           IT IS HEREBY ORDERED THAT:
24           1.    This entire action is dismissed with prejudice pursuant to Rule 41(a)(1)
25                 of the Federal Rules of Civil Procedure; and
26   \\\
27   \\\
28   \\\


                                                -1-
                          ORDER DISMISSING ACTION WITH PREJUDICE
        Case 5:20-cv-07039-NC Document 10 Filed 12/23/20 Page 2 of 4



 1        2.     Each party shall bear his, her or its own attorneys’ fees and costs.
 2
 3        IT IS SO ORDERED.
                                                                        S DISTRICT
                                                                     ATE           C
 4                                                                  T




                                                                                          O
                                                               S




                                                                                           U
                                                              ED
 5




                                                                                            RT
                                                          UNIT
                                                                                  TED
                                                                            GRAN
 6   Dated:    December 22, 2020                    By:




                                                                                                  R NIA
                                                          Hon. Nathanael Cousins
 7                                                                                    Cousins




                                                          NO
                                                          Magistrate   Na th anael M.
                                                                         Judge




                                                                                                  FO
                                                               Jud g e




                                                            RT




                                                                                              LI
 8                                                                 ER




                                                              H




                                                                                          A
                                                                        N                     C
                                                                                          F
 9                                                                          D IS T IC T O
                                                                                  R

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -2-
                       ORDER DISMISSING ACTION WITH PREJUDICE
        Case 5:20-cv-07039-NC Document 10 Filed 12/23/20 Page 3 of 4

                                   Cizdziel v Travelers
                         USDC Northern Case No. 5:20:cv-07039-NC
1                                  PROOF OF SERVICE
2                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
3
4    I, FELICIA BALL, declare:
5          I am employed in the County of Los Angeles, state of California. I am over
6    the age of 18 and not a party to the within action; my business address is 1960 E.
7    Grand Avenue, Suite 400, El Segundo, California 90245.
8
9          On December 22, 2020, I served a copy of the following document:
10    [PROPOSED] ORDER DISMISSING ACTION WITH PREJUDICE
11   by electronically filing the foregoing document with the Clerk of the United States
12   District Court, Northern District, using its ECF system, which electronically notifies
13   the persons on the attached service list at the email addresses registered with the
14   ECF System.
15         I declare under the laws of the United States of America that the foregoing
16   information contained in the Proof of Service is true and correct.
17         Executed on December 22, 2020, at Inglewood, California.
18
19
20                                                    Felicia Ball
21                                                   FELICIA BALL

22
23
24
25
26
27
28
        Case 5:20-cv-07039-NC Document 10 Filed 12/23/20 Page 4 of 4

                                Cizdziel v Travelers
                      USDC Northern Case No. 5:20:cv-07039-NC
1                                  SERVICE LIST
2    MANNION LOWE & OKSENENDLER                Attorneys for Plaintiffs
     E. Gerard Mannion                             PHILIP CIZDZIEL AND
3    Wesley M. Lowe                                NGUYET NGUYEN
     Demian I. Oksenendler
4    601 Montgomery Street, Ste. 1090
     San Francisco, CA 94111
5
     (415) 733-1050 Telephone
6    (415) 434-4810 Facsimile
7    Emails: gerry@mlolawyers.com
             wes@mlolawyers.com
8            demian@mlolawyers.com
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
